Landau, J.,
dissenting. I respectfully dissent. The issue before us is not whether intrapolicy stacking is permitted in making the determination whether a motor vehicle is underinsured. Rather, the issue in this appeal is whether the failure of the arbitrators to conduct a factual inquiry into the reasonable expectations of the parties as it pertains to stacking renders the bald and unsupported conclusion that stacking was available deficient as a matter of law.
The majority begins its analysis by first examining General Statutes § 38a-336, the statute defining an underinsured motor vehicle, in accordance with the rule defined in Covenant Ins. Co. v. Coon, 220 Conn. 30, 35-36, 594 A.2d 977 (1991). It then frames the issue to be decided as “whether intrapolicy stacking is permitted in making the initial determination of whether a motor vehicle is underinsured.” It cites three Connecticut Supreme Court opinions concerning intrapolicy stacking, Nationwide Ins. Co. v. Gode, 187 Conn. 386, 446 A.2d 1059 (1982), Farm & City Ins. Co. v. Stevens, 215 Conn. 157, 574 A.2d 1300 (1990), and Covenant Ins. Co. v. Coon, supra, 30, and concludes “that when read together, although these cases do not permit interpolicy stacking to determine whether a motor vehicle is underinsured, they do permit intrapolicy stacking in making such a determination.”1
*459The majority then states in footnote 6: “After the briefs of the appellant and the appellee were filed, but before the appellant’s reply brief was filed, our Supreme Court issued its opinion in Kent v. Middlesex Mutual Assurance Co., 226 Conn. 427, 627 A.2d 1319 (1993). In Kent, the defendant argued that the claimant could not reasonably have expected intrapolicy stacking. The Supreme Court conducted an inquiry into the reasonable expectations of the parties in light of the individual facts and circumstances surrounding the insurance coverage. Id., 434. The court held that because (1) ‘the named plaintiff signed the application for insurance immediately following the statement: “I understand and acknowledge that the limits of UNINSURED or UNDERINSURED MOTORIST COVERAGE are applicable ONCE per claim regardless of the number of vehicles or operators on the policy now or in the future” ’; id., 435; (2) the policy itself contained basically the same language as the application regarding uninsured and underinsured motorist coverage; id.; (3) in their testimony the plaintiffs professed no expectation of stacked coverage; id., 434; and (4) the plaintiffs ‘paid a single actuarially appropriate premium for underinsured motorist coverage on their own vehicles’; id.; the plaintiffs could not have had a reasonable expectation that their underinsured motorist coverage would be stacked. Here, neither party argued or presented any evidence to the arbitration panel regarding the reasonable expectations of Lenda as to the total amount of underinsured coverage. Nor was any such argument made to this court. Therefore, we need not address this issue. ” (Emphasis added.)
The question of whether stacking is available is a mixed question of law and fact. An arbitration panel must inquire whether the reasonable expectations of the parties were consistent with an aggregation of *460policy liabilities.2 It is a prerequisite inquiry necessary to the maintenance of an underinsured motorist coverage action involving stacking. In this case, the absence of such an inquiry makes the arbitrator’s ultimate conclusion — that stacking is available — deficient as a matter of law.
It is the very fact that there was no evidence presented to the arbitration panel regarding the reasonable expectations of the parties that forms the reason for my parting company with the majority. “The availability of stacking depends upon the reasonable expectations of the parties to the contract [of insurance].” Kent v. Middlesex Mutual Assurance Co., supra, 226 Conn. 427, 437. The Kent court continues, “As we have repeatedly held, whether an insured may aggregate the limits of liability for underinsured motorist coverage depends upon the reasonable expectations of the parties.” (Emphasis added.) Id., 438 n.14; see also Cur-*461ran v. Aetna Casualty & Surety Co., 222 Conn. 657, 669, 610 A.2d 1198 (1992); Chmielewski v. Aetna Casualty & Surely Co., 218 Conn. 646, 672, 591 A.2d 101 (1991); Middlesex Ins. Co. v. Quinn, 27 Conn. App. 573, 582-83, 609 A.2d 1008 (1992), aff'd, 225 Conn. 257, 622 A.2d 572 (1993); Broderick v. Ins. Co. of North America, 25 Conn. App. 673, 675, 596 A.2d 18 (1991). Persevering with the lesson, our Supreme Court held that “[bjecause there was substantial evidence to support the arbitrators’ determination that the plaintiffs could not have had a reasonable expectation of stacked coverage; Chmielewski v. Aetna Casualty & Surety Co., [supra, 660-61 n.15]; the trial court improperly granted the plaintiffs’ application to vacate the arbitration award.” Kent v. Middlesex Mutual Assurance Co., supra, 439.
In Kent, the court has irrefutably clarified that an intrapolicy stacking determination requires an inquiry into the reasonable expectations of the parties in light of the individual facts and circumstances. Id., 437-39. The Kent court conducted such an inquiry, and determined that the language of the policy excluding coverage combined with the single actuarially appropriate premium for underinsured motorist benefits created a reasonable expectation of the parties that there would not be intrapolicy stacking. Id., 437.
The majority argues that because Allstate did not argue or present any evidence to the arbitration panel regarding the reasonable expectations of the parties as to the total amount of the coverage, and because no such argument was made before this court, we need not address this issue. It is well settled that “[o]n appeal, the scope of review of ... a question [of law] is plenary . . . .” Carbone v. Vigliotti, 222 Conn. 216, 222, 610 A.2d 565 (1992). In conducting its review, this court is bound by the principle of stare decisis to adhere to precedent in deciding a legal issue. State v. Somer*462ville, 214 Conn. 378, 384-85, 572 A.2d 944 (1990). It is not new doctrine that a party cannot determine a legal issue merely by choosing to argue or not to argue.3 Kent explicitly bases the availability of stacking on evidence consistent with the reasonable expectations of the parties. If no proof has been made, then, as a matter of law, stacking is unavailable.
I would reverse the judgment of the trial court and remand the matter with the direction to render judgment vacating the arbitration award.

 The issue of interpolicy stacking is not presented to this court in this case and the majority’s pronouncement is of some concern to me in that such gratuitous statements often form the wadding for the cannons of the future. “What we cannot speak about we must pass over in silence.” Wittenstein, Ludwig, Tractatus Logico-Philosopicus (1922). “I have often regretted my speech, never my silence.” Pubilius Syrus, Maxim 1070 (First Century B.C.).


 “While General Statutes § 38-175c, the uninsured motorist statute, does not specifically address the issue of stacking coverage, we have repeatedly held that a fair reading of the statute discloses no prohibition against such aggregations. . . . The reason for this is the common sense notion that such a result falls within the reasonable expectations of the parties to the insurance contract. As one court has observed: Stacking is derived from the presumption that when the named insured purchases uninsured motorist coverage on more that one automobile, he intends to buy extra protection for himself and his family, regardless of whether his injury occurs in any one of his insured vehicles or elsewhere. Travelers Ins. Co. v. Pac, 337 So. 2d 397, 398 (Fla. App. 1976). This is particularly true when each of the insured vehicles is separately described, the coverage granted under the policy is separately listed for each vehicle, and a separate premium is charged for the coverage afforded to each of the described vehicles. See also Tucker v. Government Employees Ins. Co., 288 So. 2d 238 (Fla. 1973). Safeco Ins. Co. v. Vetre, [174 Conn. 329, 334, 387 A.2d 539 (1978)]. Nationwide Ins. Co. v. Gode, supra, [187 Conn.] 395. Where two premiums are paid for two vehicles, whether in one policy or two, total coverage for the named insured is doubled since a person can reasonably expect double coverage when he pays double premiums. Yacobacci v. Allstate Ins. Co., [33 Conn. Sup. 229, 231, 372 A.2d 987 (1976)]. Nationwide Ins. Co. v. Gode, supra, 396.” (Citations omitted; internal quotation marks omitted.) Cohn v. Aetna Ins. Co., 213 Conn. 525, 529-30, 569 A.2d 541 (1990).


 It is synonymous that if the parties to a contract action failed to argue that consideration was not present, a court would still be required to find that the contractual legal elements were satisfied. “ ‘[I]t is the function of the courts to expound and apply governing principles of law.’ [State Medical Society v. Board of Examiners in Podiatry, 208 Conn. 709, 717, 546 A.2d 830 (1988)].” Foti v. Richardson, 30 Conn. App. 463, 466, 620 A.2d 840 (1993).